Case 1:19-cv-00054-JMS-KJM Document 59 Filed 08/11/21 Page 1 of 1              PageID #: 283




                    IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII


  JAMES HOPKINS,                                 CIV. NO. 19-00054 JMS-KJM
                      Plaintiff,
        vs.
  RESEARCH CORPORATION OF THE
  UNIVERSITY OF HAWAII,

                      Defendants.

        ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS AND
            RECOMMENDATION TO DISMISS COMPLAINT

                Findings and Recommendation having been filed and served on all

  parties on July 23, 2021, and no objections having been filed by any party,

                IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title

  28 United States Code § 636(b)(1)(C) and Local Rule 74.1, the “Findings and

  Recommendation to Dismiss Complaint” are adopted as the opinion and order of

  this Court.

                IT IS SO ORDERED.
                DATED: Honolulu, Hawaii, August 11, 2021.



                                           /s/ J. Michael Seabright
                                          J. Michael Seabright
                                          Chief United States District Judge
